In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00541-CV

____________________


STATE NATIONAL INSURANCE COMPANY, INC., Appellant


V.


CAROLYN HAWTHORNE TUDMON, Appellee




On Appeal from the 1st District Court
Newton County, Texas

Trial Cause No. 12568




MEMORANDUM OPINION
 The appellant, State National Insurance Company, Inc., notified the Court that the
appeal is moot because the trial court vacated the order at issue in this accelerated appeal. 
See Tex. R. App. P. 29.5.  No party objected to the suggestion of mootness.  Accordingly, we
dismiss the appeal.  See Tex. R. App. P.42.3(a). 
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered March 26, 2009
Before McKeithen, C.J., Gaultney and Kreger, JJ.